Filed 1/20/21 V.A. v. Super. Ct. CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 V.A.,

          Petitioner,                                                    E076079

 v.                                                                      (Super.Ct.No. RIJ1900213)

 THE SUPERIOR COURT OF                                                   OPINION
 RIVERSIDE COUNTY,

          Respondent;

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,

          Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Matthew C.

Perantoni, Judge. Petition denied.

         Office of Juvenile Defense Panel and Anastasia M. Georggin for Petitioner.

         No appearance for Respondent.




                                                             1
       Gregory P. Priamos, County Counsel, James E. Brown, Anna M. Marchand and

Prabhath D. Shettigar, Deputy County Counsel, for Real Party in Interest.

       The juvenile court terminated petitioner V.A.’s (mother) reunification services and

set the Welfare and Institutions Code section 366.26 hearing.1 On petition for

extraordinary writ, mother contends personnel from real party in interest, Riverside

County Department of Public Social Services (department), failed to provide her with

reasonable services, and the juvenile court erred in terminating her reunification services.

The petition is denied.

                      I. FACTUAL AND PROCEDURAL HISTORY

       Department personnel received an immediate response referral on March 1, 2019,

alleging severe neglect resulting in the demise of mother’s newborn child. Mother had

given birth to a girl at home in the toilet. Neither mother nor the baby’s father2

(collectively parents) removed the baby from the toilet until medical personal arrived.

Parents said they did not know mother was pregnant. Mother and the deceased child

were taken to the hospital, where mother admitted using methamphetamine, cocaine, and

marijuana a week before giving birth.

       Mother said she delivered the child in the toilet around 7:30 a.m. and called the

paramedics around 8:20 a.m. Mother “opened her legs to confirm that a baby was in the

toilet, and when she saw it, she closed her legs back, and didn’t get up.” Father said the


       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

       2   Father is not a party to the appeal.

                                                  2
baby did not appear to have any signs of life. The maternal grandfather said no one

attempted to care for the child or check if she was alive.

       Mother tested positive for methamphetamine and marijuana. The social worker

spoke with the maternal grandmother (MGM), who said she was the primary caregiver

for mother’s three living children, despite the fact that mother also lived in the home.3

The social worker developed an action plan in which the children would be in the

maternal grandparents’ custody; they agreed not to leave the children alone with mother

due to her substance abuse issues. The maternal grandparents agreed to provide mother

with substance abuse treatment referrals the social worker had given them.4

       On March 4, 2019, the social worker returned to the maternal grandparents’ home;

the MGM said mother had been released from the hospital on March 2, 2019, but was not

home. The MGM did not know mother’s whereabouts. Mother did not initially return

home when released from the hospital; however, the MGM said she had given the

substance abuse treatment referrals to mother.

       On March 5, 2019, the social worker again returned to the home. She spoke with

mother, who said she lived with her parents and was unemployed. Mother said the MGM

cooks and shops for the children as mother did not know how to do those things. She


       3  Mother’s three living children are M.G. (born Sept. 2011), E.G. (born
Apr. 2013), and E.A. (born May 2018) (collectively the children). Reunification services
for mother as to only E.A. (the child) is the subject of this petition. J.C. is the father of
the child. J.G., who is likewise not a party to the petition, is the father of the two older
children.

       4The social worker’s initial attempt to speak with mother at the hospital was
unsuccessful as mother was incoherent.

                                              3
reported that the older two children’s father went to prison for domestic violence against

her. Mother said she started smoking marijuana at age 15 and escalated to using

methamphetamine and cocaine. She reported that she took a pregnancy test six weeks

earlier, which reflected that she was pregnant; however, she did not believe the results.

With respect to her drug use, mother said, “‘I didn’t use all the time, just about 10 times a

week, but I didn’t smoke all day. I would smoke and little, then go back and smoke some

more.’”

          Mother submitted to an on-demand saliva test, which was inconclusive for

methamphetamine and amphetamines. The social worker provided her with a referral for

an on-demand urine test; mother tested positive for cannabinoids and alcohol on

March 5, 2019.

          On April 4, 2019, the social worker returned to the home where mother confirmed

she had scheduled an intake appointment at a substance abuse clinic for April 9. Mother

reported she had smoked marijuana once or twice since giving birth but denied using any

other substances. She failed to show for her intake appointment. Mother made another

intake appointment for which she also failed to show. She reported using marijuana to

cope with anxiety and depression. The social worker gave mother referrals to behavioral

health.

          Mother had a prior history with the department, which included four cases

resulting in unfounded allegations and one case with substantiated allegations. Mother’s

criminal history included convictions for assault causing great bodily injury, burglary,

and theft.


                                              4
       Department personnel filed a juvenile dependency petition alleging, as to mother,

that she had a history of abusing controlled substances (b-1), suffered from unresolved

mental health issues (b-3), was living a transient lifestyle (b-5), had a criminal history (b-6),

had a history of domestic violence (b-9), and abused controlled substances throughout her

pregnancy resulting in the death one of her children (f-1).5 On April 24, 2019, the court

detained the children.

       In the jurisdiction and disposition report filed May 10, 2019, the social worker

recommended the court find the allegations true, remove the children from mother’s

custody, and provide her with reunification services. On April 24, 2019, M.G. and E.G.

were placed with their father. On the same date, the child was placed with a maternal

aunt. Father reported that he did not want to be involved in the dependency proceedings.

       Mother’s service objectives included complying with medical or psychological

treatment; staying free from drugs; showing an ability and willingness to have custody of

the children; meeting the children’s physical, emotional, medical, and educational needs;

and not behaving in a threatening way with the fathers in the presence of the children.

Mother’s proposed case plan included a psychological evaluation, a domestic violence

program, individual therapy, medication support services, substance abuse treatment, and

substance abuse testing. At the jurisdiction and disposition hearing on June 18, 2019, the

court found all allegations against mother true, removed the child from parents’ custody,


       5 Subsequent amendments struck the allegations against the father of M.G. and
E.G., reclassified the domestic violence allegation against mother from b-9 to b-8, added
an allegation against the child’s father, who he was incarcerated (g-1), and struck the f-1
allegation.

                                              5
placed M.G. and E.G. in their father’s custody, and granted mother reunification services

pursuant to the proposed case plan.

       In the six-month status review report filed November 27, 2019, the social worker

recommended mother be provided six additional months of reunification services. Father

had been sentenced to jail for infliction of corporal injury to a spouse.6 Mother had tested

negative for drugs on August 27, September 6, and October 29, and she had completed

intensive outpatient substance abuse classes on November 25. She was expected to start

an outpatient aftercare program after receiving her certificate of completion.

       Mother had completed a parenting program on July 17, 2019, and an anger

management program on November 14; she had been participating in weekly individual

therapy; and had consistently engaged in twice weekly, supervised visitation with the

child. Her case plan required that she be assessed for the “most appropriate” substance

abuse treatment program (outpatient or inpatient) available to address her needs.

       At the hearing on December 11, 2019, the court continued reunification services

for mother. The court informed mother, “So, ma’am, you are going to do a home

evaluation of your house to see if it is okay to have your child on unsupervised visits.”

The court directed department personnel to conduct the home evaluation within a week.

       In the 12-month review report filed May 22, 2020, the social worker

recommended mother receive an additional six months of services. Mother had been

arrested on March 20 for felony infliction of corporal injury after an incident with father.



       6   It is unclear from the record whether mother was the victim of the injury.

                                              6
Department personnel had been “unable to complete a home evaluation as the mother and

maternal grandmother have been unwilling to set up a scheduled date and time to

complete the home evaluation.” Shortly after the last hearing, mother stopped taking her

prescribed medication, but she was currently “back on” her medication.

       Mother started substance abuse aftercare services on December 4, 2019. She was

actively participating until the services were decreased and then held only via online

audio conference due to COVID-19 restrictions. She continued participating biweekly in

individual therapy. Mother consistently visited the child but was late on occasion and

had fallen asleep during some visits. The caregiver reported that when mother “is alert,

she is very attentive and active.” However, since COVID-19, online audio conference

visits had begun, and mother was “distracted and inconsistent.” She would sometimes

darken her screen because she said she did not want the child to know how she looked.

The case plan continued to require that mother be assessed for the most appropriate

substance abuse treatment program.

       On June 4, 2020, the court ordered mother to submit to a hair follicle drug test and

ordered department personnel to put her on a regular, random drug test schedule. The

court also ordered department personnel to conduct a home evaluation regarding the

potential liberalization of visitation.

       In an addendum report filed July 15, 2020, the social worker noted that mother had

failed to complete the hair follicle test. The social worker also reported that “on

June 4, 2020, June 9, 2020, June 18, 2020, June 23, 2020, and July 13, 2020, efforts were

made to contact the mother and schedule” a home evaluation. “The department has left


                                             7
voicemails, sent text messages, mailed letters to the home, called and left messages on

the maternal grandmother’s phone and verified her contact information with the caregiver

as well, in efforts to contact and schedule” a home evaluation. “To date, the mother has

not made contact with the department.”

       No formal charges had been filed in mother’s criminal case. During online audio

conference visits with the child, a man appeared in the background and appeared

interested in the child as if he was the child’s father. At the 12-month hearing on

July 20, 2020, the court approved mother’s case plan, found substantial risk of detriment

to return custody of the child to mother, and set the matter for an 18-month review

hearing.

       In the 18-month status review report filed on October 6, 2020, the social worker

recommended the court terminate mother’s reunification services. Mother was living in

the maternal grandmother’s home with father, with whom she was in a relationship.

Mother had not maintained contact with the department so it was unknown if she had

been participating in services. Since mother had still failed to report for the hair follicle

test ordered by the court on June 4, the social worker placed her on random drug testing.

Mother had yet to test.

       The social worker noted that “[d]uring this reporting period, the social worker had

contact with the parents on July 23, 2020, August 17, 2020, August 19, 2020, . . .

August 21, 2020, September 14, 2020, September 17, 2020, and September 29, 2020, to

address their current situation and visitation with the child.” The social worker also

noted that mother continued to have unresolved substance abuse issues, she had not made


                                              8
any progress on her case plan during this reporting period, and it was unclear if she could

provide for the child.

       An addendum report filed October 22, 2020, contained the social worker’s service

logs between July 15 and October 21, 2020. The July 23, 2020 entry reflects that the

caregiver reported that mother continuously wanted to change the times scheduled for

visits. She would call 30 to 40 minutes after the scheduled video chats. Sometimes she

would put on music and leave in the middle of the visits. The August 3, 2020 entry

reflects that the social worker left a voicemail and mailed a letter to mother. The letter

indicated the social worker had made several, unsuccessful attempts to contact mother.

The social worker asked mother to call the social worker for an update regarding

mother’s progress on her case plan and for directions on how to complete the hair follicle

drug test.

       The August 21, 2020 entry reflects that mother called 45 minutes late for that

day’s visit, and she missed visits during the two prior weeks. The September 17 entry

reflects that mother called 40 minutes late for that visit. The September 29 entry reflects

that the social worker called mother and left a voicemail requesting a return call. That

same day, the social worker sent a letter virtually identical to the previous one.

       An addendum report filed November 3, 2020, contained the social worker’s

service logs between October 1 and November 2. The October 21 entry reflects that the

social worker called all telephone numbers on file for mother but was unable to leave a

message. The social worker called the MGM and left a voicemail requesting a return call

from mother. On October 22, the MGM returned the social worker’s call. The social


                                              9
worker asked if mother was present, the MGM said mother would be there in a few

minutes, and the social worker asked the MGM to have mother call her back.7

         On October 23, 2020, mother visited with the child while the social worker was

present. The social worker recounted that mother “was appropriate and trying to engage

[the child] in singing and she was playing with toys.” The caregiver reported that during

a visit a week earlier via online audio conferencing, mother was arguing with a man in

the background.

         On October 26, 2020, the social worker called mother and left a voicemail

requesting a return call to discuss mother’s case plan. On October 30, the social worker

called mother again and left another voicemail. The social worker also called the MGM

and left a voicemail requesting a return call.8 On November 2, the social worker called

mother and left a third voicemail requesting a return call. The social worker then called

and spoke with the MGM regarding her efforts to contact mother. The MGM said mother

would be home later, and the social worker asked the MGM to have mother return her

call.9

         Mother testified by telephone at the 18-month review hearing on November 5, 2020.

She said she had completed a parenting program on July 17, 2019, a nurturing parenting



         7   The service logs do not reflect if mother ever called the social worker back.

         8The entry cryptical reads, “Called maternal grandmother number as well of
efforts to contact [mother] no answer. Left a voicemail requesting a return call.”

         9
        The service logs, again, do not reflect if mother ever returned the social
worker’s call.

                                                10
program on December 18, 2019, a substance abuse program on November 25, 2019, an

anger management program on November 14, 2019, and an individual therapy program.

       Mother had enrolled in an outpatient aftercare program for substance abuse around

December 4, 2019, which she participated in until COVID-19 restrictions “closed their

building.” She stated that she did not participate “via video” because it “was a voluntary

program that [she] was volunteering for.” However, she stated that she had been

attending Narcotics Anonymous meetings every Friday since August. Mother also said

she was taking Alprazolam for her anxiety and admitted taking an “at home” drug test.

The test results were positive for benzodiazepines and opiates, which mother said were

from her prescribed medication. She also admitted that he did not share the results with

the department because she had not talked to the social worker.

       Mother continued to visit with the child and was living with the MGM and no one

else. Mother was prepared to provide everything necessary for the child in order to take

him back into her custody. She loved the child and was bonded with him. The child

showed her love and affection, and he called her “mom.”

       Mother testified that the current social worker discussed her case plan with her in

April 2020. However, she had not had any contact with the social worker since their

initial meeting, “besides our phone conversations, which was twice.” The social worker

had maintained contact with her, “[b]arely, through letters, and they have been spread

very wide.” Mother was never provided with services by the current social worker. She

had contact with her previous social worker in March 2020; however, that social worker

did not go over any details of her case plan.


                                                11
       Mother also testified that she had never received a letter dated August 3, 2020; she

did not believe she had received a September 29, 2020 letter either; but, she did admit

receiving a letter dated June 14, 2020, “on July 14th.”

       In the letter mother did receive, she said the social worker had requested she drug

test, but did not send her information on where or when to test. The social worker never

reached out to her regarding a hair follicle drug test, and mother did not know she had to

submit one. To mother’s recall, the letter did not mention medication monitoring, and the

social worker never provided mother with any random drug test referrals.

       Regarding letters from the social worker, mother testified she “received them in

July, and then recently, like, maybe two weeks ago, again, like a week—I think it was the

day of my last court date—or, I’m sorry, the 20th of October and recently yesterday.”

The letter she received about two weeks earlier did not inquire about medication

monitoring, counseling, or drug testing. All the letter reflected was that her parenting

services were going to be “possibly terminated.” She did not actually read the letter; the

MGM read it to her over the phone. Mother admitted receiving a letter the day before the

hearing, which sought information regarding her medication compliance.

       Mother did not believe the social worker had maintained contact with the MGM.

However, in later testimony, when mother was asked, “Do you recall your mother ever

telling you that she had received phone calls from your social worker requesting that you

contact that social worker?,” mother answered, “[Y]es.”

       Mother further testified that she had never received letters from the social worker

regarding setting up a home evaluation and stated: “[We were] going to do a home


                                            12
evaluation, and they never came by my house. Like, me and my mom are home every

day, all day, and nobody has been by my house.”

       Mother admitted that she had never reached out to the social worker, called her

back, or responded to the letters. She did not contact the social worker because she did

not “agree with her, the way she does her job. And I don’t—I don’t mean to be

judgmental, but I don’t agree with her. I don’t feel like she’s trying to help me. I feel

that she’s trying to sabotage me.” “I haven’t contacted her because I don’t want to talk to

her.” Mother did not believe the social worker had provided her with reasonable

services.

       The social worker testified that she had been mother’s social worker since around

August 2019, mother started aftercare substance abuse services in December 2019.

However, the social worker did not know if mother had met any of her remaining case

plan requirements because she had no recent contact with mother. The last time the

social worker met with mother was around February 2020, and the last time she had

spoken with her was around May 2020.

       Mother still had to complete the medication monitoring, counseling, and aftercare

components of her case plan, and the social worker had not received a certificate of

completion for the individual therapy component of the case plan. Also, mother had

never submitted to a hair follicle test, which was ordered by the court.10 Mother was

referred to random drug testing, but she never completed any tests.


       10 However, the social worker testified she did not send out a letter with a specific
time and location in order for mother to submit to the hair follicle test.

                                             13
       The social worker attempted to contact mother on July 23, August 17, 19, and 21,

and September 14, 17, and 29, 2020. She called mother at two different phone numbers

and was able to leave messages for her at one of them. Mother never returned any of the

phone calls. The social worker sent letters to mother regarding her case plan, but she

never received a response from mother. A home evaluation was never conducted because

mother and the MGM refused to cooperate. Mother had missed some visitation and

never moved to unsupervised visitation.

       Thereafter, both mother’s and the child’s counsels argued that the social worker

had failed to provide reasonable services and urged the court to continue reunification

services for mother. The court found the social worker’s testimony credible. The court

found the department had provided mother with reasonable services: “I heard a case

where the social worker tried to, it seems ad nauseam, to get mother’s attention and to get

her to cooperate.” “I heard from—the mother said that she wasn’t going to cooperate

with the social worker and give her any information. She basically shut down. I don’t

know how to overcome that. The social worker in the Court’s opinion attempted to

engage mother in finding out what she was doing as to services, wanted to speak with her

to let her know what was expected of her, and mother simply would not cooperate with

the social worker.” “I do believe that the Department made every reasonable attempt to

provide services and attempt to get mother to cooperate with them. Mother is just

unfortunately in a very different place.” The court found that mother’s progress was

minimal.




                                            14
       The court also found that there was a substantial risk of detriment if the child was

returned to mother’s custody: “We still don’t have a home evaluation of the mother due

to what the Court believes is the noncooperation of mother.” The court terminated

mother’s reunification services: “I would point out that the child was under the age of

three when the child was detained, and this originally was only supposed to be a six-

month case. And, we have gone onto what is at this point past 18 months.” The court set

the section 366.26 hearing.

                                     II. DISCUSSION

       A.     Reasonableness of Reunification Services

       Mother contends the department failed to provide her with reasonable

reunification services. Specifically, mother argues the social worker failed to maintain

sufficient contact with mother regarding her service plan requirements during the last

reporting period. We disagree.

       “‘The paramount goal in the initial phase of dependency proceedings is family

reunification. [Citation.]’ [Citation.] ‘At a disposition hearing, the court may order

reunification services to facilitate reunification between parent and child.’ [Citation.]

Reunification services must be ‘designed to eliminate those conditions that led to the

court’s finding that the child is a person described by Section 300.’ [Citation.]

Accordingly, a reunification plan must be appropriately based on the particular family’s

‘unique facts.’” (In re T.G. (2010) 188 Cal.App.4th 687, 696.)

       The department “‘must make a good faith effort to develop and implement a

family reunification plan. [Citation.] “[T]he record should show that the supervising


                                             15
agency identified the problems leading to the loss of custody, offered services designed to

remedy those problems, maintained reasonable contact with the parents during the course

of the service plan, and made reasonable efforts to assist the parents in areas where

compliance proved difficult . . . .” [Citation.]’ [Citation.] ‘The standard is not whether

the services provided were the best that might be provided in an ideal world, but whether

the services were reasonable under the circumstances.’ [Citation.] ‘The applicable

standard of review is sufficiency of the evidence.’” (In re T.G., supra, 188 Cal.App.4th

at p. 697.)

       Here, sufficient evidence supports the juvenile court’s finding that the department

provided reasonable reunification services. Mother’s initial case plan included a

psychological evaluation, a domestic violence program, individual therapy, medication

support services, substance abuse treatment, and substance abuse testing. By the 12-month

mark, mother had completed much of those services; however, she was still expected to

participate in an outpatient aftercare substance abuse program, to submit to a hair follicle

drug test, to submit to random drug tests, comply with medication monitoring, submit to a

home evaluation, and continue to participate in individual counseling. Mother failed to

complete any of the remaining components of her case plan, largely because she was

determined not to communicate with the social worker.

       Even prior to the 12-month review report, mother had begun to make herself

unavailable to the social worker so that the social worker was unable to provide mother

support for completing her case plan. The social worker noted in the 12-month review

report that the department had been “unable to complete a home evaluation as the mother


                                             16
and maternal grandmother have been unwilling to set up a scheduled date and time to

complete the home evaluation.”

       In an addendum report after the 12-month report, the social worker reported that

“on June 4, 2020, June 9, 2020, June 18, 2020, June 23, 2020, and July 13, 2020, efforts

were made to contact the mother and schedule” a home evaluation. “The department has

left voicemails, sent text messages, mailed letters to the home, called and left messages

on the maternal grandmother’s phone and verified her contact information with the

caregiver as well, in efforts to contact and schedule” a home evaluation. “To date, the

mother has not made contact with the department.” The social worker testified that a

home evaluation was never conducted because mother and the MGM refused to

cooperate.

       The social worker testified she attempted to contact mother on July 23, August 17,

19, and 21, and September 14, 17, and 29. She called mother at two different phone

numbers and was able to leave messages for her at one of them. Mother never returned

any of the phone calls. The social worker sent letters to mother regarding the case plan,

but she never received a response from mother.

       On August 3, 2020, the social worker left a voicemail and mailed a letter to

mother. The letter indicated that the social worker had made several, unsuccessful

attempts to contact mother. The social worker asked mother to call her for an update

regarding any progress on her case plan and to complete a hair follicle drug test. On

September 29, the social worker called mother and left a voicemail requesting a return

call. The social worker also sent a letter virtually identical to the previous letter she had


                                              17
sent. On October 21, the social worker called all the telephone numbers on file for

mother, but she was unable to leave any messages. The social worker also called the

MGM and left a voicemail requesting a return call from mother. On October 22, the

MGM returned the social worker’s call. The social worker asked the MGM if mother

was present, the MGM said mother would be there in a few minutes, and the social

worker asked the MGM to have mother call her back.

       On October 26, 2020, the social worker called mother and left a voicemail

requesting a return call regarding her case plan. On October 30, the social worker called

mother again and left a voicemail requesting a return call. The social worker also called

the MGM and left a voicemail requesting a return call. On November 2, the social

worker called mother and left a voicemail requesting a return call. The social worker

then called and spoke with the MGM regarding her efforts to contact mother, the MGM

said mother would be home later, and the social worker asked the MGM to have mother

return the call.

         Mother testified she never reached out to the social worker, called her back, or

responded to the letters: “I haven’t contacted her because I don’t want to talk to her.”

Sufficient evidence supports the juvenile court’s finding that the social worker could not

provide support for mother’s completion of her case plan if mother refused to maintain

any contact with the social worker.

       Even if we were to assume that the provision of reasonable services would require

that the social worker provide mother with a place and time to submit to both the hair

follicle and random drug testing, and that mother would have submitted to them, and that


                                             18
she would have tested negative, mother would still have failed to complete the other

aspects of her case plan. Moreover, considering mother’s history of noncooperation, it is

reasonable to infer that she would not have submitted to drug tests even if provided with

the dates, times, and locations. Furthermore, it was reasonable for the social worker to

require mother to contact her before providing dates, times, and locations for drug tests.

The court’s finding that the department had provided mother reasonable services is

supported by substantial evidence.

       B.     Termination of Reunification Services

       Mother contends the juvenile court abused its discretion by terminating her

reunification services. We disagree.

       “‘If the child may not safely be returned to the parents within a maximum of

18 months from removal, the court must develop a permanent plan for the child. Prior to

terminating reunification services, the court must make a determination that it would be

detrimental to the child to be returned to the parent’s custody.’” (M.G. v. Superior Court

(2020) 46 Cal.App.5th 646, 660.) “[T]he risk of detriment must be substantial, such that

returning a child to parental custody represents some danger to the child’s physical or

emotional well-being.” (In re Yvonne W. (2008) 165 Cal.App.4th 1394, 1400; see In re

C.C. (2009) 172 Cal.App.4th 1481, 1490 [same]; In re E.D. (2013) 217 Cal.App.4th 960,

965 [same]; David B. v. Superior Court (2004) 123 Cal.App.4th 768, 789 [same].) “That

standard is construed as a fairly high one. [Citation.] It does not mean the parent in

question is less than ideal, did not benefit from reunification services as much as one we




                                            19
might have hoped, or seemed less capable than the available foster parent or other family

member.” (M.G., at p. 660.)

       “We review the evidence most favorably to the prevailing party and indulge in all

legitimate and reasonable inferences to uphold the court’s ruling. [Citation.]

‘“Substantial evidence” is evidence of ponderable legal significance, evidence that is

reasonable, credible and of solid value. [Citation.]’ [Citation.] ‘Inferences may

constitute substantial evidence, but they must be the product of logic and reason.

Speculation or conjecture alone is not substantial evidence.’” (Tracy J. v. Superior Court

(2012) 202 Cal.App.4th 1415, 1424.)

       Here, sufficient evidence supported the court’s determination that it would be

detrimental to return the child to mother’s custody. The court found true the b-1

allegation that there was a substantial risk that the child would suffer serious physical

harm due mother’s abuse of controlled substances. Mother said she had started smoking

marijuana at age 15 and escalated to using methamphetamine and cocaine. She had used

10 times a week. Mother admitted using methamphetamine, cocaine, and marijuana a

week before giving birth. She tested positive for methamphetamine and marijuana right

after the birth, and mother later reported she had smoked marijuana once or twice since

giving birth.

       Although mother had completed an outpatient substance abuse program, she was

expected to participate in an aftercare program as well. Mother started aftercare services

but discontinued participation. She failed to complete the hair follicle test ordered by the

court and failed to participate in random drug testing. The last negative drug test the


                                             20
department had on record for mother was from October 29, 2019, only about six months

after the filing of the petition and over a year before the court terminated mother’s

reunification services. Thus, mother’s failure to participate in aftercare services and drug

testing supported the court’s termination of reunification services.

       Moreover, the court also found true the b-9 allegation that there was a substantial

risk that the child would suffer serious physical harm due mother’s history of domestic

violence. After that finding, father was sentenced to jail for infliction of corporal injury

to a spouse. Still later, both father and mother were arrested for felony infliction of

corporal injury after an incident with each other. Yet, mother continued to be involved in

a relationship with father, even apparently living with him. Thus, mother’s continued

involvement with father, with whom she had engaged in domestic violence, supported the

court’s termination of reunification services.

       Furthermore, mother never progressed to unsupervised visitation. In fact, mother

was late to visits and missed some visitation entirely. Mother also failed to cooperate

with the social worker despite repeated efforts to conduct the court ordered home

evaluation. During the last reporting period, mother failed to comply with the medication

monitoring component of her case plan, and she never submitted any evidence that she

had engaged in or had completed individual counseling. Thus, there was substantial

evidence of detriment to support the court’s order terminating mother’s reunification

services.




                                             21
                               III. DISPOSITION

     The petition is denied.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                  McKINSTER
                                                              Acting P. J.
We concur:



SLOUGH
                        J.



RAPHAEL
                        J.




                                      22